— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered November 22, 1983, convicting him of murder in the second degree and manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On March 22, 1982, the 87-year-old victim, Anna Krasner, was found in her apartment, bound and gagged. The apartment had been ransacked. Twenty-two of the defendant’s fingerprints were identified on various items in the apartment, as well as on lightbulbs in the hallway of the building and in the stairwell.
Contrary to the defendant’s contentions, the evidence, when viewed in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), was legally sufficient to establish guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We further find that the trial court did not abuse its discretion in allowing the prosecution to introduce into evidence a photograph of the victim, taken shortly after the discovery of her body, since the photograph tended to corroborate the Medical Examiner’s testimony that the victim died as a result of asphyxiation (see, People v Pobliner, 32 NY2d 356, 359, cert denied 416 US 905; People v Medina, 120 AD2d 749).
We have examined the defendant’s remaining contention and find it to be without merit. Mollen, P. J., Lawrence, Eiber and Kooper, JJ., concur.